******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                IN RE GABRIELLA A.—DISSENT

   ROBINSON, J., with whom ZARELLA, J., joins, dis-
senting. I disagree with the trial court’s determination,
upheld by the Appellate Court, that the petitioner, the
Commissioner of Children and Families,1 made reason-
able efforts to reunify the respondent with her minor
child, Gabriella A.2 In re Gabriella A., 154 Conn. App.
177, 188, 104 A.3d 805 (2014). I am troubled by the fact
that the petitioner moved to terminate the respondent’s
parental rights after admitting that her initial treatment
was inadequate, referring her for more appropriate
treatment, and not inquiring into her progress in that
treatment before filing the petition. Even more problem-
atic is the petitioner’s reliance on the respondent’s
insufficient progress in her previous therapy—which
the petitioner referred her to and later admitted did
not address her particular issues—in seeking to termi-
nate her parental rights. I, further, disagree with the
majority that the petitioner met the burden of proving
that the respondent was unable to benefit from reunifi-
cation services under these circumstances. I, therefore,
respectfully dissent.
   In order to terminate parental rights, the petitioner
is required to prove by clear and convincing evidence
that the petitioner ‘‘has made reasonable efforts . . .
to reunify the child with the parent . . . unless the
court finds . . . that the parent is unable or unwilling
to benefit from reunification efforts . . . .’’ General
Statutes § 17a-112 (j) (1). ‘‘The word reasonable is the
linchpin on which the [petitioner’s] efforts in a particu-
lar set of circumstances are to be adjudged . . . . Nei-
ther the word reasonable nor the word efforts is,
however, defined by our legislature or by the federal
act from which the requirement was drawn. . . . [R]ea-
sonable efforts means doing everything reasonable, not
everything possible.’’ (Internal quotation marks omit-
ted.) In re Samantha C., 268 Conn. 614, 632, 847 A.2d
883 (2004).
   Given the fact intensive nature of this inquiry, I briefly
recount the petitioner’s efforts to reunify the respon-
dent with Gabriella.3 In December, 2011, the petitioner
referred the respondent to Radiance Innovative Ser-
vices (Radiance) for a mental health assessment, parent
education classes, and case management. The peti-
tioner also referred the respondent to the Wheeler
Clinic (Wheeler) for substance abuse screenings and
counseling. The respondent met weekly with a case
manager at Radiance, and completed a seven session
counseling program at Wheeler. Wheeler reported no
substance abuse issues and ‘‘successfully’’ discharged
the respondent in February, 2012. During this time, the
respondent also attended a nonoffending caregiver
group at the Greater Hartford Children’s Advocacy Cen-
ter at Saint Francis Hospital and Medical Center (advo-
cacy center).
    The respondent’s traumatic history was revealed
early on in her treatment. In December, 2011, the
respondent’s assessment at Wheeler noted that she has
experienced ‘‘extremely traumatic event[s],’’ including
‘‘[s]exual or physical assault’’ and the ‘‘[s]udden death
of someone close’’ to her. The assessment also notes
that she has ‘‘intense recollections’’ of those traumatic
life events. Between January and February, 2012, the
respondent’s participation in the nonoffending care-
giver group demonstrated her trauma, as much of her
sharing focused on the sexual abuse that she, herself,
had suffered as a child.4 The respondent’s mental health
assessment at Radiance in May, 2012, revealed that her
childhood in Jamaica was ‘‘full of chaos, hurt, pain,
trauma, and survival.’’5 The examiner concluded that
the respondent has experienced ‘‘significant trauma,
loss, and abandonment’’ and that her ‘‘unresolved issues
related to her sexual trauma continue to present emo-
tional barriers . . . .’’ The examiner at Radiance fur-
ther noted that ‘‘[i]t is of utmost importance that [the
respondent] becomes involved in a therapeutic process
that will address her trauma . . . .’’
   Despite this consensus, the respondent’s subsequent
therapy did not address her trauma. Between June and
December, 2012, the respondent attended weekly ther-
apy sessions with Tamar Draughn, a licensed profes-
sional counselor at Radiance. The respondent made
some progress with regard to her anger and depression,
but was unable to address her extensive childhood
trauma or connect it to her current behavior. Draughn
attributed this failure to the fact that the sessions were
often conducted in a public place, where the respondent
could not speak openly about her painful past.6 Addi-
tionally, because the respondent missed ten of her
twenty-four scheduled sessions, Draughn pointed to the
inconsistency in sessions as a factor in failing to address
her trauma history. Three of those ten sessions, how-
ever, were cancelled through no fault of the respondent.
The respondent’s medical issues and a court date
accounted for several other missed sessions, which she
tried to reschedule. During this time, the respondent
began weekly supervised visits with Gabriella.
   Radiance discharged the respondent on December 7,
2012, when its contract with the petitioner expired. The
respondent’s discharge summary stated the reason for
the discharge was ‘‘[p]ayment approval ended.’’
Draughn, who completed the discharge summary,
added that ‘‘[d]ue to inconsistencies in therapy sessions
[the respondent] has not made adequate progress’’ and
that she ‘‘struggles to gain insight to a connection
between her traumatic experiences and her current per-
spective and behaviors.’’ Draughn explained that they
had only just begun to address the respondent’s trauma
when the contract between Radiance and the petitioner
ended. Instead, their work had focused on the respon-
dent’s emotional issues. Draughn testified that, in hind-
sight, her ‘‘ideal treatment plan’’ would have been
beginning with trauma therapy, which would have
allowed the respondent to gain insight into her current
perspectives and behavior.7 All of the respondent’s eval-
uators agreed that the respondent needed to deal with
her trauma issues before she could gain insight into
her present situation.8 Thus, upon discharge, Draughn
recommended that the respondent receive intensive
trauma therapy in a private, more traditional setting.
   On the basis of this recommendation, the petitioner
referred the respondent to Beverly Coker, a licensed
clinical social worker at New Beginnings Family Center,
LLC. The respondent began attending weekly therapy
sessions with Coker in January, 2013.9 Coker noted that
the respondent has ‘‘extensive trauma history that she
has failed to address’’ and that a goal of treatment was to
‘‘delve into her trauma history and decrease the adverse
effects it has.’’ Coker’s reports demonstrate that the
respondent was ‘‘processing the depth of the trauma
and its impact,’’ gaining a ‘‘good understanding’’ of its
effects, and had ‘‘fully explored her physical and psy-
chological history while growing up . . . and her meth-
ods of parenting.’’ According to Coker, the respondent
was insightful, highly motivated, and missed few, if
any, sessions.
   On March 14, 2013, before receiving any report from
Coker as to the respondent’s progress in trauma ther-
apy, the petitioner filed a petition to terminate the
respondent’s parental rights. The petitioner stated that
‘‘although [the respondent] has engaged in services, she
either did not do so consistently or has failed to gain
substantial benefit . . . .’’ The respondent’s assigned
social worker with the petitioner testified that the
respondent ‘‘had not been consistent with attending
. . . therapy and therefore was not addressing her
trauma issues . . . .’’
   The trial court found that the petitioner’s efforts to
reunify the respondent with her child were reasonable.
The Appellate Court agreed, holding that, ‘‘in light of the
entire record,’’ the petitioner’s filing of the termination
petition without inquiring into the respondent’s prog-
ress in trauma therapy did not render the rest of its
efforts unreasonable. In re Gabriella A., supra, 154
Conn. App. 186–87. The Appellate Court pointed to the
petitioner’s referrals as well as the respondent’s inade-
quate progress in addressing her trauma during therapy.
Id., 184–88.
   The standard of review of the trial court’s decision
with respect to whether the petitioner made reasonable
efforts at reunification is identical to that for whether
the respondent is unable to benefit from reunification
services. See In re Jorden R., 293 Conn. 539, 552–53,
979 A.2d 469 (2009). Thus, I review the trial court’s
ultimate determination that the petitioner made reason-
able efforts at reunification for evidentiary sufficiency.
In re Shane M., 318 Conn. 569, 588, 122 A.3d 1247 (2015).
I review the trial court’s factual findings underlying this
determination for clear error. Id., 587.
   In my view, the unreasonableness of certain aspects
of the petitioner’s reunification efforts is worth noting.
Although the respondent’s trauma history was revealed
early in the process, the petitioner did not recommend
trauma therapy until one year into her treatment. When
it was, the petitioner then faulted the respondent for
not addressing her trauma earlier. At the same time,
the petitioner acknowledged that the respondent’s
treatment thus far had been insufficient for addressing
her trauma. The petitioner then sought to terminate
the respondent’s parental rights without examining her
progress in trauma therapy.10 In my view, the petitioner
should not deal with parents who are struggling with
mental health issues and making a bona fide effort to
rehabilitate in this manner. See In re Natalya C., 946
A.2d 198, 204 (R.I. 2008) (‘‘[i]t is unreasonable for [the
petitioner] to rely on parents . . . who lack necessary
expertise and perspective, and who labor under the
burden of [mental health] challenges, to diagnose their
own problems’’). As we have previously stated, ‘‘an
important goal of the child protection statutes, in addi-
tion to protecting children from abuse and neglect, is
to preserve family integrity by . . . teaching parents
the skills they need to nurture and care for their chil-
dren.’’11 Teresa T. v. Ragaglia, 272 Conn. 734, 754, 865
A.2d 428 (2005).
   I realize that it sometimes takes time to uncover a
client’s trauma in therapy, and once the extent of the
respondent’s trauma was discovered, the petitioner
properly referred her for more appropriate treatment.
The petitioner’s efforts up to this point seem fairly rea-
sonable, given the complicated issues with the respon-
dent and her family. I merely take issue with the timing
of the petitioner’s move to terminate the respondent’s
parental rights in this unique context.
   The respondent’s substantial compliance with reuni-
fication services further belies the reasonableness of
the petitioner’s actions. A parent’s cooperation, or lack
thereof, with reunification services informs our analysis
of what efforts are reasonable under the circumstances.
See In re Alexander T., 81 Conn. App. 668, 672–73,
841 A.2d 274 (2004) (stating that, in making reasonable
efforts determination, ‘‘parallel analysis of the respon-
dent’s response to those efforts is necessary’’ and hold-
ing that ‘‘the efforts of the [petitioner] were reasonable
in light of the respondent’s conduct’’ [emphasis added]),
cert. denied, 268 Conn. 924, 848 A.2d 472 (2004). For
example, in In re Joseph M., 158 Conn. App. 849, 855–58,
120 A.3d 1271 (2015), the Appellate Court recently held
that the petitioner’s reunification efforts were reason-
able when a father failed to attend therapy, his child’s
medical appointments, or his administrative case
reviews, and became increasingly unreliable in
attending supervised visits with his child.
   Unlike In re Joseph M. and many other termination
cases,12 this is not a situation in which the parent’s lack
of cooperation thwarted the petitioner’s efforts. The
respondent successfully completed a seven session
counseling program at Wheeler and several substance
abuse evaluations. The respondent’s assessment noted
that she was ‘‘[on time], oriented, and . . . cooperative
. . . .’’ The respondent has consistently attended her
weekly case management meetings with Radiance as
well as her weekly supervised visits with Gabriella13
while attending therapy. The respondent also attended
six of the seven sessions of the nonoffending caregiver
group at the advocacy center and scored well on the
subsequent test administered by the program. See foot-
note 4 of this opinion.
   The petitioner greatly relied on the respondent’s
missed therapy sessions with Draughn in seeking to
terminate her parental rights. Draughn, however,
explained that she had cancelled some sessions in the
months where she only saw the respondent once or
twice. Although Draughn noted the inconsistency in
sessions in her discharge summary, she consistently
maintained that the missed sessions played little part
in the decision to discharge the respondent.14 Regard-
less, the respondent had been in therapy with Coker
for approximately two months before the petitioner
filed the termination petition, and had consistently
attended those sessions. Coker testified that the respon-
dent attended ‘‘at least’’ twelve sessions between Janu-
ary and March, 2013. She noted that the respondent
was ‘‘consistent’’ and ‘‘punctual’’ in attending sessions
and ‘‘call[ed] ahead the few times that she was unable
to attend.’’ However, because the record indicates that
the petitioner did not inquire into the respondent’s prog-
ress in trauma therapy, the petitioner did not learn this
information before seeking to terminate her parental
rights.
   In expressing these concerns, I do not contend that
the respondent has rehabilitated to the point where she
can successfully parent her child. The reasonableness
of the petitioner’s reunification efforts is distinct from
the respondent’s rehabilitative progress. See, e.g., In re
Melody L., 290 Conn. 131, 148–49, 962 A.2d 81 (2009)
(reasonable efforts finding differs from analysis of
whether grounds for termination exist), overruled in
part on other grounds by State v. Elson, 311 Conn. 726,
746–47, 91 A.3d 862 (2014). I do not disagree with the
trial court’s finding that the respondent ‘‘failed to
achieve such degree of personal rehabilitation as would
encourage the belief that within a reasonable time, con-
sidering the age and needs of the child, [she] could
assume a responsible position in the life of the child
. . . .’’ General Statutes § 17a-112 (j) (3) (B) (ii). I sim-
ply question whether the recommendation of counsel
for the minor child that Gabriella remain committed to
the petitioner and ‘‘go from there’’ would have been
more appropriate than termination in the present case.
   I understand that placing a child into a stable and
permanent environment as soon as feasibly possible is
critically important to the child’s proper development.
‘‘[S]table and continuous care givers are important to
normal child development. Children need secure and
uninterrupted emotional relationships with the adults
who are responsible for their care. . . . Repeatedly dis-
rupted placements and relationships can interfere with
the children’s ability to form normal relationships when
they become adults.’’ (Citations omitted; internal quota-
tion marks omitted.) In re Davonta V., 285 Conn. 483,
494–95, 940 A.2d 733 (2008). In the present case, how-
ever, although timing was understandably a concern
given the age and needs of Gabriella,15 the petitioner
shoulders at least some responsibility for the delay in
the respondent’s progress in therapy.
   I also realize that the petitioner must make difficult
decisions about the well-being of the children in her
care on a daily basis. See In re Davonta V., 98 Conn.
App. 42, 48, 907 A.2d 126 (2006) (acknowledging that
determination of what is in best interest of child is
‘‘difficult task’’), aff’d, 285 Conn. 483, 940 A.2d 733
(2008). Understandably, ‘‘[t]he primary concern of [the
petitioner] is the safety of [the child].’’ (Internal quota-
tion marks omitted.) In re Christine F., 6 Conn. App.
360, 368, 505 A.2d 734, cert. denied, 199 Conn. 808, 508
A.2d 769 (1986). Devastating consequences can result
when children return to homes where they are
neglected or abused, and the petitioner plays an
important role in preventing these situations. Nonethe-
less, the petitioner should not take lightly the ‘‘complete
severance’’ of the relationship between a parent and
child, especially when the parent has cooperated with
reunification services and shown the potential for reha-
bilitation.
  ‘‘Both the United States Supreme Court and this court
recognize that a parent’s interest in making ‘decisions
concerning the care, custody, and control of [his or
her] children’ . . . Fish v. Fish, 285 Conn. 24, 41, 939
A.2d 1040 (2008); is a fundamental right protected by
the fourteenth amendment to the United States consti-
tution. See In re Devon B., 264 Conn. 572, 584, 825 A.2d
127 (2003); see also Santosky v. Kramer, 455 U.S. 745,
753, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982). This right
encompasses ‘the most essential and basic aspect of
familial privacy—the right of the family to remain
together without the coercive interference of the awe-
some power of the state.’ . . . Lehrer v. Davis, 214
Conn. 232, 237, 571 A.2d 691 (1990).’’ In re Jason R.,
306 Conn. 438, 464–65, 51 A.3d 334 (2012) (Zarella, J.,
dissenting). Indeed, it is among the oldest fundamental
liberty interests recognized by the United States
Supreme Court. Troxel v. Granville, 530 U.S. 57, 65,
120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000); see Roth v.
Weston, 259 Conn. 202, 218, 789 A.2d 431 (2002).
   Thus, as my dissent noted in the matter of In re Jason
R., 129 Conn. App. 746, 774, 23 A.3d 18 (2011), aff’d,
306 Conn. 438, 51 A.3d 334 (2012), the termination of
an individual’s parental rights is one of the most drastic
actions that a state takes against its citizens. ‘‘The termi-
nation of parental rights is defined as the complete
severance by court order of the legal relationship, with
all its rights and responsibilities, between the child and
his parent . . . . It is a most serious and sensitive judi-
cial action. . . . Although that ultimate interference by
the state in the parent-child relationship may be
required under certain circumstances, the natural rights
of parents in their children undeniably warrants defer-
ence and, absent a powerful countervailing interest,
protection.’’ (Citations omitted; internal quotation
marks omitted.) In re Juvenile Appeal (Anonymous),
181 Conn. 638, 640, 436 A.2d 290 (1980); see also General
Statutes § 17a-93 (5). Accordingly, it is through this
judicial lens that this court must thoroughly review the
termination of an individual’s parental rights.
   In light of the seriousness of the intrusion on the
respondent’s constitutional rights, I disagree with the
trial court that the petitioner’s efforts to reunify the
respondent with her child may be deemed ‘‘reasonable.’’
I find it very disturbing that the petitioner, at least in
part, caused the respondent to receive the wrong type
of therapy and then, due to time constraints, was unable
to give her sufficient time to rehabilitate in trauma
therapy before seeking to terminate her parental rights.
I am deeply troubled by what appears to be the peti-
tioner abruptly giving up on the respondent after ini-
tially sending her for improper therapy, referring her
for more appropriate therapy, and not glancing at her
progress before seeking to terminate such an important
constitutional right.
   Furthermore, under these circumstances, I cannot
agree with the majority that the petitioner met the bur-
den of proving that the respondent is unable to benefit
from reunification services. When seeking to terminate
a parent’s parental rights, the petitioner must prove
either the reasonableness of reunification efforts or the
parent’s inability to benefit from such efforts by clear
and convincing evidence. General Statutes § 17a-112 (j)
(1); In re Jorden R., supra, 293 Conn. 552–53. In the
present case, however, the question of whether the
petitioner made reasonable efforts to reunify the
respondent with her child is inextricably linked to the
question of whether the respondent can benefit from
such efforts.16 Because the petitioner’s efforts were
unreasonable, we cannot determine whether the
respondent could have benefited from reasonable
efforts. Specifically, because the petitioner did not pro-
vide trauma therapy until one year into the respondent’s
treatment, we cannot know whether the respondent
could have benefited from trauma therapy and suffi-
ciently rehabilitated in time to meet Gabriella’s needs
had she received it at the beginning of her treatment.17
We can only speculate on this scenario. At the very
least, however, the petitioner’s contention that the
respondent was unable to benefit from therapy, when
she had been in the appropriate therapy for only two
months, was questionable. With such an important con-
stitutional right at stake, I cannot agree that the peti-
tioner proved, by clear and convincing evidence, that
the respondent was unable to benefit from reunification
services on these facts.
      I, therefore, respectfully dissent.
  1
     For the sake of consistency with the majority opinion, all references to
the petitioner in this opinion include the Department of Children and Fami-
lies. See footnote 3 of the majority opinion.
   2
     Because the petitioner can prevail by showing either reasonable efforts
at reunification or that the respondent is unable to benefit from reunification
services; In re Jorden R., 293 Conn. 539, 552–53, 979 A.2d 469 (2009); the
majority does not address the reasonableness of the petitioner’s reunifica-
tion efforts.
   3
     Under our Appellate Court’s jurisprudence, it is ‘‘well settled’’ that courts
may only consider facts preceding the date of the termination petition when
making a reasonable efforts determination. In re Joseph M., 158 Conn. App.
849, 862, 120 A.3d 1271 (2015); see In re Kylik A., 153 Conn. App. 584, 596,
102 A.3d 141, cert. denied, 315 Conn. 902, 104 A.3d 106 (2014); see also
Practice Book § 35a-7 (a) (‘‘[i]n the adjudicatory phase, the judicial authority
is limited to evidence of events preceding the filing of the petition or the latest
amendment, except where the judicial authority must consider subsequent
events as part of its determination as to the existence of a ground for
termination of parental rights’’). Although neither party has raised this issue, I
generally limit my analysis to the events preceding the date of the termination
petition in accordance with this case law.
   4
     The purpose of the group at the advocacy center was to ‘‘help parents/
caregivers support their child after an allegation of sexual abuse and to
prevent further abuse.’’ The trial court faulted the respondent for her partici-
pation in the nonoffending caregiver group because she had appeared to
focus on her own victimization as a child, rather than Gabriella’s victimiza-
tion, and appeared angry and vengeful. The manager who expressed these
concerns, however, explained that parents are normally interviewed before
joining the group, because ‘‘[n]ot all people are ready to come in.’’ The
respondent never received an interview and the manager testified that this
was ‘‘unusual.’’ The group also ended three months before she began
attending weekly therapy and nearly one year before she began trauma
therapy. Nonetheless, the trial court stated that her participation in the
group at that time ‘‘seem[ed] to be more representative of where . . . [she
is] along the spectrum of rehabilitation.’’
   5
     The respondent described how her stepfather attempted to sexually
assault her, which caused her to drop out of school. In 2007, the respondent’s
older brother, whom she was closest to and admired, was killed in Iraq.
   6
     The respondent’s therapy sessions were held at libraries and other com-
munity venues.
   7
     It is therefore no surprise that Draughn noted the respondent’s ‘‘[struggle]
to gain insight’’ and difficulty reflecting on childhood experiences in her
discharge summary.
   8
     The respondent’s assessment at Wheeler noted her history of trauma.
Beverly Coker, the respondent’s subsequent therapist, testified that she
began by exploring the respondent’s childhood trauma and then prompted
her to connect those experiences to her current perceptions and behaviors.
Derek A. Franklin, a clinical psychologist who evaluated the respondent in
August, 2013, also opined that the respondent needed to address her trauma
before she could gain any level of insight into her present situation.
   9
     As the majority notes, the adequacy of Coker’s treatment in addressing
the respondent’s trauma is also in dispute. The trial court did not make a
finding in this respect. However, because the petitioner did not wait to
receive a progress report from Coker before moving to terminate the respon-
dent’s parental rights, this issue is not particularly relevant to my analysis.
See footnote 3 of this opinion. Even assuming Coker’s treatment was ideal,
the petitioner’s failure to look into the respondent’s progress remains, in
my view, highly problematic.
   10
      The petitioner essentially forced the respondent to take part in a game
of Calvinball to avoid termination of her parental rights, which she inevitably
lost. See 2 B. Watterson, The Complete Calvin and Hobbes (2005) p. 292;
see also N. Lapsatis, ‘‘In the Best Interests of No One: How New York’s
‘Best Interests of the Child’ Law Violates Parents’ Fundamental Right to the
Care, Custody, and Control of Their Children,’’ 86 St. Johns L. Rev. 673,
673–74 (2012). Calvin, a character in the famous comic Calvin and Hobbes,
created Calvinball with the intention of creating the most disorganized game
possible. N. Lapsatis, supra, 673. The only permanent rule in Calvinball is
that the game can never be played with the same rule twice. Id. In Calvinball,
any player can change the rules at any point in the game, the score is kept
without any logic or consistency, and penalties are given in any way deemed
fit. Id.; see also id., 673 n.6 (‘‘ ‘The score is still Q to 12!’ ’’). The petitioner
apparently observed these rules by prescribing treatment by which the
respondent could avoid termination, changing that treatment after determin-
ing that it was inadequate, blaming the respondent for not progressing
quickly enough, and then seeking to terminate the respondent’s parental
rights without giving her time to succeed in the proper treatment. See id.,
673–74 (arguing that ‘‘New York family law has adopted the Calvinball
approach [to] determining [child] custody disputes’’). With the petitioner
changing the rules of the game in this manner, the respondent had no chance
of avoiding termination of her parental rights.
   11
      I commend the petitioner for continuing to provide reunification services
to the respondent even though the petitioner had determined that she was
unable to benefit from such services. See In re Jorden R., supra, 293
Conn. 552–53.
   12
      See, e.g., In re Destiny D., 86 Conn. App. 77, 79–80, 83–84, 859 A.2d
973 (mother erratically attended rehabilitative programs, resisted treatment
recommendations, received positive drug tests, and refused to sign releases
that would have allowed petitioner to make additional referrals), cert.
denied, 272 Conn. 911, 863 A.2d 702 (2004); In re Alexander T., supra, 81
Conn. App. 674 (mother failed to attend drug screenings and evaluations
and did not visit her children for nine months); In re Ebony H., 68 Conn.
App. 342, 346, 789 A.2d 1158 (2002) (mother arrested several times, failed to
attend anger management and domestic violence counseling, and repeatedly
tested positive for cocaine use).
   13
      The trial court’s finding that the respondent was using her visits with
Gabriella to obtain additional counseling sessions for herself is questionable.
Although the petitioner’s facilitator testified that the respondent spent
approximately 50 percent of the visit conversing with her once they got to
know one another, several months into the visitation, she explained that
during that time, the respondent was sitting on the floor talking to the child,
playing games with the child, and ‘‘d[id]n’t ignore the child.’’ Additionally,
many of their discussions focused on the child’s well-being. The facilitator
testified that the respondent and the child interacted well together. Franklin,
the psychologist who evaluated the respondent in August, 2013, and observed
the respondent and her child together, agreed, stating that the respondent
and her child had developed some sort of bond.
   14
      Draughn testified that she would have liked to continue working with
the respondent. She stated that the respondent never verbalized an unwilling-
ness to engage in therapy and was otherwise ‘‘very engaged.’’ The following
colloquies demonstrate that the respondent was discharged because the
contract was ended by the petitioner. One colloquy occurred between
Draughn and counsel for the respondent:
   ‘‘Q. But [the petitioner] ended your contract.
   ‘‘A. Correct.
   ‘‘Q. You weren’t asking for them to end your contract, correct?’’
   ‘‘A. No, I did not ask.
   ‘‘Q. Okay. No one at Radiance said we don’t want to work with [the
respondent] anymore, right?
   ‘‘A. No.
   ‘‘Q. And that is not why [the petitioner] ended your service to her?
   ‘‘A. No.’’
   A similar colloquy occurred between Draughn and counsel for the peti-
tioner:
   ‘‘Q. Okay. And what was the reason for the discharge?
   ‘‘A. Well, the primary reason was [the respondent’s] contract ended and
it was not renewed.
   ‘‘Q. Okay. Were there other reasons? . . .
   ‘‘A. I am not aware of any other reasons.’’
   Another colloquy occurred between Draughn and counsel for the
respondent:
   ‘‘Q. . . . When you say she didn’t meet her goals, can you just elaborate
on that? [Did] you mean [that] she didn’t even try to meet them . . . ?
   ‘‘A. No. I mean the contract expired prior to [the respondent] reaching
her goals.
   ‘‘Q. Okay. So was she in the process of reaching her goals before the
contract expired?
   ‘‘A. She had her own limitations in the process, but the process was hap-
pening.’’
   Finally, Draughn offered the following testimony regarding the respon-
dent’s prognosis: ‘‘I do believe with good clinical work and vested work
from the [respondent] that she can achieve adequate goals.’’
   15
      The trial court noted that it arrived at its decision in light of Gabriella’s
need to develop a bond with her caregiver immediately.
   16
      I recognize that the petitioner need not prove both reasonable efforts
at reunification and the parent’s inability to benefit from reunification ser-
vices. I merely note that, under these unique circumstances, the petitioner’s
failure to give the respondent time to rehabilitate in the proper therapy
renders us unable to conclusively determine whether the respondent can
benefit from reunification services.
   17
      The majority contends that the trial court found that the respondent’s
inability to benefit from reunification services stemmed solely from her own
‘‘belief that she had no problems that required treatment,’’ and, accordingly,
that the services provided to her played no part in this determination.
The trial court, however, also based its conclusion on the extent of the
respondent’s trauma and the time it would take to address that trauma.
For example, the court noted that Franklin contributed ‘‘two things’’ to its
decision, one of which was his conclusion that ‘‘the child can’t wait.’’ The
court stated that ‘‘there has been a tremendous amount of trauma in [the
respondent’s] background. And it’s very sad. It’s not something that [she]
can really work out in [one] year, in two years maybe . . . .’’ The court
nonetheless credited Coker’s opinion that the respondent was progressing in
trauma therapy. Thus, my contention that the inadequacy of the respondent’s
therapy tainted her ability to benefit from therapy is not inconsistent with
the trial court’s factual findings, and I need not determine that those findings
were clearly erroneous to reach my conclusion.